         Case 3:19-cv-00517-SDD-RLB       Document 20     12/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


MCZEAL, ET AL.
                                                                       CIVIL ACTION
VERSUS
                                                                       19-517-SDD-RLB
STATE OF LOUISIANA, ET AL.

                                        RULING

       The Court has carefully considered the Motion to Dismiss1 filed by Defendants, the

record, the law applicable to this action, and the Report and Recommendations2 of United

States Magistrate Judge Richard L. Bourgeois, Jr., dated October 27, 2020, the

objections and responses3 thereto and the Supplemental Report and Recommendation4,

dated November 25, 2020, to which no objections have been filed.

       The Court hereby approves the Report and Recommendations , as supplemented,

of the Magistrate Judge and adopts it as the Court’s opinion herein.

       ACCORDINGLY, the Motion to Dismiss5 is GRANTED in part and DENIED in part

as written by Magistrate Judge Bourgeois in Record Document 14 and as supplemented

in Record Document 19.

       Signed in Baton Rouge, Louisiana on December 14, 2020.




                                       S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
1
  Rec. Doc. 5.
2
  Rec. Doc. 14.
3
  Rec. Docs. 15 and 17
4
  Rec. Doc. 19
5
  Rec. Doc. 5.
